DETAILED ACTION
Claims 1-20, submitted on October 29, 2019, are pending in the application and are subject to a requirement for a species election as set forth below.  No claim is allowed.  
Species Election 
This application contains claims directed to the following patentably distinct species: 
i) a carbapenem or other suitable β-lactam capable of binding the allosteric site of PBP2a; 
ii) a β-lactamase inhibitor; and 
iii) a β-lactam that binds the open configuration of the active site of PBP2a.  
The species are independent or distinct as evidenced by their unique chemical structures.  In addition, these species do not appear to be obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The species election shall identify one specific drug recited in claims 5-20 within the meaning of each of elements “i” through “iii” listed above.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
There is a search or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species have acquired a separate status in the art in view of their different classification; (b) they have acquired a separate status in the art due to their recognized divergent subject matter; (c) they require a different field of search (for example, searching different classes/subclasses or commercial databases, or employ-ing different search queries); (d) prior art applicable to one invention would not likely be appli-cable to another species; and (e) the species are likely to raise different questions of enablement under 35 U.S.C. 112.  
identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.  Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628